Citation Nr: 1742389	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from February 1999 to February 2005, with subsequent service in the Air Force Reserve. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a December 2014 rating action by the Regional Office (RO) in Muskogee, Oklahoma, which denied claims for service connection for anxiety, depression, and PTSD.

To avoid any prejudice to the Veteran, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include anxiety, depression, or PTSD, due to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety, depression, and PTSD, were not incurred as a result of the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, to include anxiety, depression, and PTSD, due to his service.  

A lay statement from A.S., dated in September 2016, shows that she states that she has known the Veteran since the second grade.  She states that he was popular, active, and even-tempered prior to service, and that upon his separation from service he was withdrawn, unhappy, depressed, and that he had anxiety, severe panic attacks, and nightmares.  

In May 2014, the Veteran filed his claim.  In December 2014, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101 (16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993). 

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2015).

The Veteran's personnel files show that his military occupation specialty was supply management journeyman, and that his awards include an Outstanding Unit Award with valor with two oak leaf clusters.  There are indications that he had temporary duty in Saudi Arabia.  

The Veteran's service treatment records show that between January 2001 and November 2004, he received a number of treatments for psychiatric symptoms, with Axis I diagnoses of depression NOS (not otherwise specified), and Axis II diagnoses of narcissistic traits, and cluster B traits.  His assessments included "dysthymia (depressive neurosis)," tobacco use disorder, and nicotine dependence.  His medications included Celexa, Zoloft, and Wellbutrin.  A report of medical assessment, dated in November 2004, notes "no current complaints," and that he was taking Effexor for depression, symptoms improved, with no homicidal or suicidal ideation.  The report indicates that he was cleared for separation from service and that he was not referred for any further evaluation.  A separation examination report is not of record; a memorandum titled "health assessment for separation or retirement:" indicates that a separation examination was deemed not to be necessary, and that the Veteran was medically cleared for separation.  

Following separation from active duty service, a service examination report, dated in December 2007, performed in association with Air Force Reserve duty, shows that his psychiatric condition was clinically evaluated as normal.   The Veteran denied a history of "nervous trouble of any sort (anxiety or panic attacks)," or depression or excessive worry.  

As for the other post-service medical evidence, VA progress notes show that between July 2010 and March 2011, the Veteran received several treatments for psychiatric symptoms.  In July 2010, he stated that he was not currently taking any medications.  The impressions were nicotine dependence, and history of depression.  He was advised to begin taking SSRI (selective serotonin reuptake inhibitors), but he declined.  

Thereafter, between May and June of 2013, the Veteran received additional treatment for psychiatric symptoms.  A May 2013 report states that he did not meet criteria B, C, or D, for PTSD, and that a PTSD diagnosis is not suggested.  He was placed on venlafaxine and trazadone.  His assessments included recurrent major depressive disorder, anxiety disorder NOS, depression NOS, rule out bipolar disorder, rule out SIMD (substance induced mood disorder), and MJ (marijuana) and ETOH (alcohol) abuse.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in October 2014, shows that the examiner stated or indicated the following: the Veteran's claims file had been reviewed.  The Veteran has not had any therapy within the past year.  He is not currently taking any medication.  Part three of the DBQ (titled "symptoms") does not note any current symptoms.  Part four of the DBQ (titled "other symptoms") indicates that he does not have any other symptoms attributable to a mental disorder.  The Veteran has some, or occasional, symptoms that result in mild to transient occupational and social impairment.  The Veteran's depressive disorder, substance dependence, and alcohol dependence, are in remission.  A mental condition has been diagnosed, but that symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The diagnoses were major depressive disorder, in full remission, and substance abuse disorder, in remission.  

In an addendum, dated in October 2014, the VA examiner stated the following: the word "transient" means lasting only for a short time.  The Veteran was previously diagnosed with depression.  His depression is currently in remission.  There are no current symptoms, but because VA requires a diagnosis, he has been afforded a diagnosis of major depressive disorder, recurrent, in full remission.  Anxiety was not mentioned in the DBQ because there is no anxiety.  The Veteran has absent or minimal symptoms, good functioning in all areas, he is interested or involved in a wide range of activities, he is socially effective, he is generally satisfied with life, and he has no more than everyday problems or concerns.  It is at least as likely as not that his depression is secondary to depression in service.  Anxiety is a symptom of depression, and not a diagnosis of its own.  Medical records indicate a history of depression, but the Veteran currently does not meet the criteria for depression, thus, the depression is in full remission.

The Board finds that the claim must be denied.  An essential component to entitlement to service connection is the current existence of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, the Veteran was treated for psychiatric symptoms that included depression during service, and his diagnoses included depression NOS.  Between July 2010 and May 2011, over five years after separation from active duty service, he was treated for psychiatric symptoms that included depression.  Two years later, between May and June of 2013, he again received treatment for psychiatric symptoms.  This is the most recent relevant medical evidence of record, and it predates the filing of his claim in May 2014.  He therefore is not shown to have a current disability within the meaning of the law.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  There is no evidence of a diagnosed acquired psychiatric disorder after June 2013.  There is no evidence to show that the Veteran has ever been diagnosed with PTSD.  Of particular note, the October 2014 VA examiner's opinions have been carefully considered, and it is clear that the examiner determined that the Veteran's psychiatric symptoms are "in full remission," and that they are not of such severity and frequency that they rise to such a level that they warrant a current diagnosis.  Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports should be read as a whole, in their full context).  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  

To the extent that the October 2014 VA examination report indicates that the Veteran reported service following separation from active duty in February 2005, the Veteran's personnel records show that he had periods of duty with the Air Force Reserve until as recently as January 2014.  However, there is no relevant line of duty report of record, and no evidence of treatment for the claimed disability during any period of ACDUTRA (active duty for training ) or INACDUTRA (inactive duty training).  Accordingly, service connection is not warranted based on any period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. §§ 3.1, 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  

With regard to the appellant's own contentions, the issue on appeal is based on the contention that an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), to include testimony as to the presence of psychiatric symptoms, the issue of whether or not he currently has a diagnosed disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed disability is not shown, and there is no competent opinion of record in favor of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statement, to the effect that the claimed disability was caused by the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination, and no current diagnosis was found. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).










ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


